757 N.W.2d 111 (2008)
GUARDIAN ENVIRONMENTAL SERVICES, INC., d/b/a Master Temperature Controls, Plaintiff-Appellee,
v.
BUREAU OF CONSTRUCTION CODES AND FIRE SAFETY, Department of Labor and Economic Growth, State of Michigan, Defendant-Appellant.
Docket No. 136746. COA No. 276564.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the May 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.